El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
El Concejo Municipal de Mayagüez aprobó una,ordenanza estableciendo un impuesto municipal a todos los espectáculos públicos donde se cobraba entrada. Este impuesto era pro-porcional al valor de cada billete. La ordenanza autorizaba al concejo de administración municipal a promulgar un regla-mento estableciendo las reglas para el cobro de esta contri-bución y fué beaba tal reglamentación.
The Mayagüez Show Company, o sea la apelante, pagó esta contribución hasta el día 8 de agosto de 1921, se negó entonces a pagarla y requirió al municipio demandado para que anulara dicha ordenanza a lo que se negó dicho deman-dado. Entonces fué radicada una demanda de injunction para que fuera anulada dicha ordenanza.
Fué dictada sentencia contra la demandante que apeló.
La corte inferior al exponer los hechos y teorías de la demandante sostuvo que el poder de imponer contribuciones investido por el Congreso en la Legislatura no era una dele-gación de la autoridad legislativa en su verdadero sentido, sino una investidura de poder de soberanía; que la Legisla-tura había conferido el poder de imponer contribuciones a los municipios, no existiendo ninguna restricción en la sec-ción 3 de la Ley Orgánica sino más bien una autorización; que la sección 49 de la Ley Municipal de 1919 delegó la fa-cultad de imponer contribuciones a los municipios y por tanto el derecho a fijar.una contribución a los espectáculos públi-cos; y sostuvo la corte,' haciendo citas de autoridades, que no se infringió ningún principio de uniformidad y fué obser-vado el debido proceso de ley.
El primer señalamiento de error que hace la apelante es que la corte cometió error al declarar que El Pueblo de Puerto Bico tenía los mismos poderes de soberanía que cualquier Estado de la Unión para imponer contribuciones. Hemos *453resuelto más o menos directamente esta cuestión en el caso de Sucesión de C. & J. Fantauzsi v. La Asamblea Municipal, de abril 28, 1922, pág. 423. Convenimos con la corte inferior y la apelada en que el poder que tiene El Pueblo de Puerto Eico para imponer contribuciones no es en realidad un poder delegado sino incidental a su soberanía o cuasi so-beranía como quedó establecido en el caso de El Pueblo v. Rosaly, 227 U. S. 270. Además, convenimos con la apelada en que a lo sumo este poder de imponer contribuciones que reside en cualquier organismo subordinado, condado o muni-cipio, lia de considerarse como un ejercicio de poder por el Estado soberano como se establece en el caso de Gilman v. Sheboygan, 67 U. S. 510. En cuanto al poder del municipio para imponer una contribución de patente sin que tal arbi-trio esté definido expresa y específicamente por la Legisla-tura, fiemos discutido ampliamente esta cuestión en el caso ele Fantauzsi, supra. Estas consideraciones son asimismo de aplicación al segundo señalamiento de error.
El tercer señalamiento de error en tanto no está tratado en las anteriores consideraciones fia sido resuelto por nues-tra sentencia en el caso de El Pueblo v. Garzot, 24 D. P. R. 231. La cuestión en este caso es que el municipio podía co-brar una contribución de patente, pero en el caso citado se resuelve que el negocio de administrar o tener un teatro es diferente al caso de cobrar una contribución por espectáculos en particular. Que tal contribución al derecho de admisión es un arbitrio y no una contribución a la propiedad, también fué tratado en el caso de Fantaiozsi, supra. Convenimos asi-mismo con la apelada en que este no es un impuesto doble en el sentido en que se prohibe una contribución doble. Cooley sobre Contribuciones, tomo 1, pág. 502. El municipio tenía amplia autoridad para imponer cualquier clase de contribu-ción de acuerdo con el artículo 49 (/) de la Ley Municipal de 1919.
*454El punto más discutido en la vista de este caso fue el de la uniformidad de la contribución, alegando la apelante que la contribución debe ser uniforme en Puerto Rico. De un modo general consideramos esta cuestión en el caso de Fan-tauzzi, pero creemos que es obvio que un municipio podía regular la contribución que babía de pagarse por teatros, o espectáculos públicos, sin que nadie se imagine que la con-tribución que ba de recaudarse en otro municipio tuviera que ser la misma.
Estamos de acuerdo con la apelada en que no bay varia-ción de la uniformidad en tanto se fijaba una contribución proporcionalmente al valor de cada billete de entrada.
El cuarto señalamiento de error fue que no se babía ob-servado debido proceso de ley en la aprobación de esta orde-nanza. La apelante sostiene que debió haberse oído a los contribuyentes y cita algunas autoridades. Pero estas auto-ridades se refieren a'casos en que se ban conferido poderes para fijar tarifas por alumbrado a una junta o comisión. En estos casos es necesaria una audiencia según también lo fie-mos resuelto. Sin embargo, cuando la contribución emana de la Legislatura o de un municipio debidamente autorizado, no bay necesidad de una audiencia preliminar y la apelante no nos ba citado ninguna autoridad en este sentido.
El quinto señalamiento de error era que el municipio no tenía autoridad para convertir a la propia demandante, en colector de rentas. Esta forma de imponer una contribu-ción es corriente en los Estados Unidos como parte del me-dio de cobrar una contribución de lujo durante la guerra y tal vez existe todavía; y no haciéndose citas de autoridades no discutiremos el punto con gran extensión.
También nos inclinamos a creer que tiene razón la ape-lada al sostener que el injunction no es el remedio adecuado para pretender anular una .ordenanza. Discutimos esta cues-tión en el caso de Central Victoria v. Péres, Comisionada *455Municipal, (pág. 447). No creimos necesario en ese caso resolverla definitivamente y lo mismo sncede en este.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jneces concurrentes: Sres. Presidente del Toro y Asocia-dos Aldrey y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la vista de este caso.